Citation Nr: 0711181	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  05-06 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
February 1971, from September 1973 to April 1974, and from 
April 1975 to February 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO or 
AOJ) in St. Louis, Missouri. 

In February 2006, the appellant testified at a hearing before 
the undersigned Veterans Law Judge at the RO (Travel Board 
hearing); a copy of the hearing transcript is of record.   

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The reopened issue of service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the Agency of Original Jurisdiction (AOJ).  VA 
will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The veteran's claim for service connection for PTSD was 
denied in an October 2001 rating decision; the RO notified 
the veteran of this decision on October 30, 2001; and the 
veteran did not entered a notice of disagreement with that 
decision. 

2.  The evidence associated with the claims file subsequent 
to the October 2001 rating decision, when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim for service 
connection for PTSD.


CONCLUSIONS OF LAW

1.  The October 2001 rating decision to deny service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2006). 

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for PTSD.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The duty to notify provisions of the statute and implementing 
regulations apply to claims to reopen based on new and 
material evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002). 

A VA notice letter dated in February 2004 satisfied VA's duty 
to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, 
as the letter informed the appellant of what evidence was 
needed to establish the benefits sought, of what VA would do 
or had done, and what evidence he should provide, informed 
the appellant that it was his responsibility to make sure 
that VA received all requested records that are not in the 
possession of a Federal department or agency necessary to 
support the claim, and to tell VA of any information or 
evidence that would support the claim.  Because the claim has 
been reopened, any deficiency regarding notice of the basis 
for a prior final denial of a claim, or what information or 
evidence is necessary to reopen a claim, is not prejudicial 
to the appellant's claim.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
decide the question of whether new and material evidence has 
been received to reopen a previously denied claim for service 
connection for PTSD.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993). 

New and Material Evidence

The veteran's claim for service connection for PTSD was 
denied in an October 2001 rating decision.  The RO notified 
the veteran of this decision by letter sent on October 30, 
2001.  Because the veteran did not entered a notice of 
disagreement, the October 2001 rating decision to deny 
service connection for PTSD became final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

A final decision cannot be reopened and reconsidered by VA 
unless new and material evidence is presented in connection 
with a request that the previously denied claim be reopened.  
See 38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 
135 (1993).  When it is determined that new and material 
evidence has been submitted, VA must reopen a previously 
denied claim.  See 38 U.S.C.A. § 5108; Spencer v. Brown, 4 
Vet. App. 283, 286-87 (1993).  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  

In this case, although the RO did not explicitly address the 
issue of whether new and material evidence had been received 
to reopen a claim for service connection for PTSD, the RO 
implicitly reopened the claim for service connection for PTSD 
when it addressed the claim on the merits.  Regardless of the 
actions of the RO, the Board has a legal duty to address the 
"new and material evidence" requirement.  Because the Board 
has the jurisdictional responsibility to consider whether it 
was proper to reopen the claim, the Board will determine 
whether new and material evidence has been received and, if 
so, consider entitlement to service connection on the merits, 
including any question of whether the evidence of record is 
adequate to decide the claim.  Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  "New" evidence means 
existing evidence not previously submitted to agency decision 
makers that is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened. "Material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.  See Evans v. Brown, 
9 Vet. App. 273, 283 (1996); 38 C.F.R. § 3.156.  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the VA Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108.  Consequently, the 
evidence that must be considered in determining whether there 
is a basis for reopening this claim is that evidence added to 
the record since the final October 2001 RO rating decision.

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2006).  

The basis for the October 2001 rating decision denial of 
service connection for PTSD was that there was no verified 
in-service stressful event.  The evidence previously of 
record reflects psychiatric symptoms in service; that, while 
on guard duty in Vietnam in June 1968, the veteran fell from 
a guard tower and fractured his right femur; that the veteran 
was a reconnaissance scout; that the veteran participated in 
five military counter-offensive campaigns; the veteran had 
been trained as an armor intel specialist, light weapons 
infantryman, and served as a grenadier; and the veteran was 
beaten up by other soldiers in May 1970.   

The additional evidence received since the time of the 
October 2001 rating decision includes the veteran's written 
statements or personal hearing testimony identification of 
military units of (A Troop, 1st Squadron, 11th Armored Cavalry 
Regiment, and Company D, 58th Infantry); the veteran's 
reports of stressful events that included guarding an 
ammunition dump; ambush and attack of his reconnaissance 
group that included being pinned down, one member being 
killed, and others wounded; and mortar fire, sniper fire, and 
fire fights during convoy escorts.  The additional evidence 
received also includes VA treatment records and examination 
report showing a diagnosis of PTSD based on the finding that 
the veteran's symptoms met the criteria for diagnosis of 
PTSD.  

After a review of all the evidence of record, lay and 
medical, whether or not specifically mentioned in this 
decision, the Board finds that the evidence associated with 
the claims file subsequent to the October 2001 RO rating 
decision, when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim for service connection for PTSD.  
For these reasons, the Board finds that the additional 
evidence of record is new and material, and the claim for 
service connection for PTSD is reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156. 




ORDER

New and material evidence has been received, and the claim 
for service connection for PTSD is reopened, and granted to 
this extent only.


REMAND

The duty to assist includes attempting to verify reported in-
service stressful events where the information may be found 
in government records.  In order to fully develop the 
veteran's claim for service connection for PTSD, and to 
fulfill VA's duty to assist, the RO should attempt to verify 
the veteran's alleged in-service stressors through all 
available sources, such as research of unit histories and 
contacting the United States Army and Joint Services Research 
Center (JSRRC) (formerly the United States Armed Services 
Center for Research of Unit Records (USASCRUR)).  Such 
development that includes requests for military unit 
histories or evidence showing the nature of a military 
operation is especially probative in light of the United 
States Court of Appeals for Veterans Claims' (Court) holdings 
regarding verification of stressful events as having occurred 
to the veteran's unit rather than just to the veteran 
personally.  See Suozzi v. Brown, 10 Vet. App. 307, 311 
(1997) (requiring corroboration of every detail, including 
the veteran's personal participation, defines "corroboration" 
far too narrowly); Pentecost v. Principi, 
16 Vet. App. 124, 128-29 (2002) (records need only imply the 
veteran's participation, and not controvert the veteran's 
assertion that he was present when the event the records 
establish that his unit experienced occurred).

The evidence establishes that the veteran fell from a guard 
tower in June 1968; was beaten up by other soldiers in May 
1970; had been trained as an armor intel specialist, light 
weapons infantryman, and served as a grenadier; and was a 
reconnaissance scout.  The evidence further establishes that 
the veteran participated in five military counter-offensive 
campaigns: 1) Vietnam Counter-Offensive Phase III, 2) TET 
Counter-Offensive, 3) Vietnam Counter-Offensive Phase IV, 
4) Vietnam Counter-Offensive Phase V, and 5) an Undesignated 
Campaign. 

The veteran has also reported in-service stressful events 
that included guarding an ammunition dump; ambush and attack 
of his reconnaissance group that included being pinned down, 
one member being killed, and others wounded; and mortar fire, 
sniper fire, and fire fights during multiple and routine 
convoy escorts. The veteran's military units in Vietnam were 
1) A Troop, 1st Squadron, 11th Armored Cavalry Regiment, and 
2) Company D, 58th Infantry. 

In order to comply with the duty to assist the veteran, this 
reopened claim must be remanded to the AOJ for attempts to 
verify reported in-service stressful events that include 
attacks on the veteran's unit and the veteran's participation 
in military operations.  

The duty to assist also includes obtaining an examination and 
medical opinion when necessary to make an adequate 
determination.  See Duenas v. Principi, 18 Vet. App. 512 
(2004). Should an in-service stressor be verified, another VA 
PTSD examination and medical opinion will be necessary to 
decide this case.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake additional 
research to develop evidence, including 
military unit histories, that might 
corroborate the veteran's averred in-
service stressful events.  Such additional 
research may include having a subject 
matter expert research A) the unit 
histories for evidence of reported in-
service stressful events of attacks 
(mortar, sniper) on convoys or ammunition 
storage area ("dump"), attacks on the 
veteran's unit(s) or base, and the death 
and/or wounding of members of a 
reconnaissance unit, and B) the 
participation of the veteran's units in 
the five counter-offensive military 
campaigns.  See VBA Training Letter 07-02.  

2.  If the AOJ subject matter research 
does not verify the veteran's claimed in-
service stressful events, the AOJ should 
provide the U.S. Army and Joint Services 
Research Center (JSRRC) (formerly the 
United States Armed Services Center for 
Research of Unit Records) with a 
description of A) all the veteran's 
claimed in-service stressful events, and 
B) information about the veteran's 
military units in Vietnam (A Troop, 1st 
Squadron, 11th Armored Cavalry Regiment, 
and Company D, 58th Infantry), and C) 
information about the five counter-
offensive military campaigns.  

The RO should provide JSRRC with copies of 
personnel records obtained showing service 
dates and duties and units of assignment; 
copies of the veteran's stressor 
statements; and April and May 2004 VA PTSD 
psychological and psychiatric examination 
report describing the stressors, and 
specific details about stressors from the 
February 2006 personal hearing.  In 
addition, the RO should complete any and 
all follow-up actions referred by JSRRC.    

3.  If the AOJ verifies the presence of an 
in-service stressor, another VA PTSD 
examination should be performed by a 
psychiatrist in order to determine the 
etiology, nature, and severity of any 
psychiatric illness, to include PTSD.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.  All indicated tests are to be 
conducted.

Based on examination findings, historical 
records, and medical principles, the 
psychiatrist should give a medical opinion, 
with full rationale, as to whether the 
veteran currently has PTSD under DSM-IV due 
to verified service stressors.  The 
relevant documents in the claims folder 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination, including service medical 
record evidence of in-service psychiatric 
symptoms and problems that include dreaming 
of war experiences (November 1973).

If the diagnosis of PTSD is rendered, the 
examiner should specify: (1) the stressor 
found to be sufficient to produce PTSD; (2) 
whether the diagnostic criteria to support 
the diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between the 
diagnosed PTSD and one or more of the in-
service verified stressors.  The report of 
examination should include the complete 
rationale for all opinions expressed.

4.  Following the above development, if the 
benefits sought on appeal are not granted 
(service connection for PTSD), an 
appropriate supplemental statement of the 
case should be issued.  The veteran and his 
representative should be afforded an 
opportunity to respond to the supplemental 
statement of the case before the claims 
folder is returned to the Board.  

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this remand is to assist the veteran 
with further development of the claim for service connection 
for PTSD.  The veteran is advised that failure to cooperate 
by reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2006).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


